department of the treasury internal_revenue_service washington d c date number info release date uil r the honorable james m inhofe united_states senate washington d c dear senator inhofe i am responding to your letter received by the legislative affairs division of the internal_revenue_service irs on date on behalf of your constituent asked about the deductibility of costs to remove trees explains that a from pasture land on which she grazes cattle in her letter red cedar tree infestation threatens to completely destroy the pasture land and that removal of the trees is necessary in order to recover some of the land she asked government agencies about her situation and concluded there does not appear to be a plan in place to share the cost of removing the trees on date ms susie bird of my office contacted order to gather more facts concerning her inquiry during that conversation explained that red cedar trees on her property are damaging the existing by telephone in pasture land in two ways first the red cedar trees are acidic plants which essentially poison the soil so that existing grass is destroyed second the shade from the trees which can span feet across the top limbs prevents grass from growing that only tree stumps will remain eventually the tree stumps will die and the pasture land will be restored to its original condition is considering incurring costs to cut down the red cedar trees so has been advised by her tax_return_preparer that her proposed tree removal costs are not deductible expenses for tax purposes she questions why these costs are not deductible when costs related to soil conservation are deductible expenses soil conservation costs under sec_175 the expenses described in of soil or water conservation costs in sec_175 and her letter does not mention a soil conservation plan thus it appears that the election provided in sec_175 is not available to her for the proposed tree removal costs letter do not appear to be within the definition the rules regarding the tax treatment of soil conservation costs are in sec_175 of the internal_revenue_code under that section a taxpayer in the_business_of_farming can elect to currently deduct certain expenses for soil or water conservation or for the prevention of erosion of land_used_in_farming if the taxpayer does not elect to currently deduct these expenses they are capital expenses that must be added to the basis of the land expenses for soil or water conservation or for the prevention of erosion of land_used_in_farming are defined as expenditures paid_or_incurred for the treatment or moving of earth including but not limited to leveling grading and terracing contour furrowing the construction control and protection of diversion channels drainage ditches earthen dams watercourses outlets and ponds the eradication of brush and the planting of windbreaks the amount deductible under sec_175 is limited to of the taxpayer’s gross_income derived from farming during the taxable_year there are several conditions which must be met in order for a taxpayer to make an election under sec_175 most importantly the election is only available for expenses that are consistent with a soil conservation plan approved by the soil conservation service of the department of agriculture for the area in which the land is located or with a soil conservation plan of a comparable state_agency tax treatment of tree removal costs under former sec_182 the election to currently deduct tree removal costs that otherwise would be capital expenditures is no longer available because of the repeal of former sec_182 the proper tax treatment of tree removal costs was addressed by congress in former sec_182 under former sec_182 which was repealed by congress in the tax_reform_act_of_1986 the congress provided an election similar to the sec_175 election to taxpayers in the_business_of_farming who incurred costs in the clearing of land if costs were incurred to clear land to make that land_suitable_for_use_in_farming a taxpayer could elect to currently deduct those costs the term clearing of land included the removal of trees and suitable for use in farming meant land which became suitable for use for the production of agricultural products or for the sustenance of livestock if a taxpayer did not make the election under sec_182 the expenditures were capital expenditures that had to be added to the basis of the land the election under former sec_182 did not apply to expenditures_for routine brush clearing and other ordinary maintenance activities related to property already used in farming when repealing former sec_182 congress explained that expenditures_for these activities would continue to be deductible currently to the extent they constitute ordinary and necessary business_expenses under sec_162 see h_r rep no 99th cong 1st sess pincite i hope this information is helpful to you and your constituent if i can be of further assistance please contact me or susie bird of my office at sincerely assistant chief_counsel income_tax accounting by __________________ douglas a fahey acting chief branch
